Exhibit 10.27


GENESEE & WYOMING INC.
FOURTH AMENDED AND RESTATED 2004 OMNIBUS INCENTIVE PLAN


PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD NOTICE


Grantee:                XXXXXXXXX


Type of Award:
Performance-Based Restricted Stock Unit

Award


Target Number of Units:        [XX]


Date of Grant:            


Performance Vesting Period:     January 1, 2019 through December 31, 2021


1.Grant of Performance-Vesting Restricted Stock Unit. This Award Notice serves
to notify you that the Compensation Committee (the “Committee”) of the Board of
Directors of Genesee & Wyoming Inc. (“G&W”) hereby grants to you, under G&W’s
Fourth Amended and Restated 2004 Omnibus Incentive Plan (the “Plan”), a
performance-based restricted stock unit award (the “Award”), on the terms and
conditions set forth in this Award Notice and the Plan, representing the
contingent right to earn up to the maximum number of units calculated based on
the Target Number of Units as reflected above and the Performance Vesting in
accordance with Section 3 herein (the “Units”), as described in more detail
herein. Each Unit represents the right to receive one share of G&W’s Class A
Common Stock, par value, $.01 per share (“Common Stock”). The Plan is
incorporated herein by reference and made part of this Award Notice. A copy of
the Plan is available on G&W’s Intranet under Corporate Policies, then Human
Resources, or from G&W’s Human Resources Department upon request. You should
review the terms of this Award Notice and the Plan carefully. The capitalized
terms used in this Award Notice that are not defined herein have the meanings as
defined in the Plan.
2.General Award Description. The Award consists of a grant of restricted stock
units subject to both performance, time and other vesting restrictions as
described below in Sections 3-5 of this Award Notice.
3.Restrictions and Performance Vesting. Subject to the terms set forth in this
Award Notice and the Plan, provided you are still in the employment or service
of G&W or any Subsidiary at that time, the right to vest in the Units described
in this Award Notice is based on and subject to performance as measured below
(the “Performance Vesting”) over the period beginning January 1, 2019 and ending
December 31, 2021 (the “Performance Vesting Period”) and calculated as set forth
in the paragraph below.
To determine the actual number of Units earned by you under this Award, the
Target Units set forth above will be multiplied by the simple average of the
Performance Multipliers set


1



--------------------------------------------------------------------------------





forth in the tables below for each of the two metrics: (i) three (3) year
average Return on Invested Capital (“ROIC”) and (ii) three (3) year Cumulative
Adjusted Free Cash Flow Before New Business and Grant Capital Expenditures per
common diluted share (the “CAFCF”), in each case as calculated at the end of the
Performance Vesting Period as follows:
(i)
the three-year average ROIC will be the simple average of the ROIC for each
completed fiscal year during the Performance Vesting Period; and



(ii)
the CAFCF will be the sum of the Adjusted Free Cash Flow Before New Business and
Grant Capital per common diluted share for each completed fiscal year during the
Performance Vesting Period.

The ROIC shall be measured on a same railroad basis over the course of the
Performance Vesting Period, while the CAFCF shall include the impact of any
acquisitions or divestitures (excluding the investment capital from an
acquisition or divestment proceeds from a disposition) consummated by G&W during
the Performance Vesting Period. The share count used in the calculation of CAFCF
shall be the diluted common shares as reported in G&W’s financial statements for
the respective period.
The resulting number of Units earned hereunder will be settled in shares of
Common Stock underlying such Units as set forth in Section 7.
Three Year ROIC Over Performance Vesting Period
  
Performance Multiplier
 
  
 
 
Maximum: 3-Year Average ROIC of: [ ]%
  
 
250%
Between Target and Maximum 
  
 
interpolated
Target: 3-Year Average ROIC of: [ ]%
  
 
100%
Between Threshold and Target
  
 
interpolated
Threshold: 3-Year Average ROIC of: [ ]%
  
 
50%
Below Threshold:
 
 
0%



2



--------------------------------------------------------------------------------




Three Year Cumulative Adjusted Free Cash Flow Before New Business and Grant
Capital Expenditures Over Performance Vesting Period
 
Performance Multiplier
 
  
 
 
Maximum: 3-Year Cumulative Adjusted FCF per share Before New Business and Grant
Capital Expenditures of: $[ ]
  
 
250%
Between Target and Maximum 
  
 
interpolated
Target: 3-Year Cumulative Adjusted FCF Before New Business and Grant Capital
Expenditures per share of: $[ ]
  
 
100%
Between Threshold and Target
  
 
interpolated
Threshold: 3-Year Cumulative Adjusted FCF Before New Business and Grant Capital
Expenditures per share of: $[ ]
  
 
50%
Below Threshold:
 
 
0%



Notwithstanding the foregoing, the Units you receive hereunder shall be reduced
to the extent necessary so that the Fair Market Value of the shares underlying
the Units on the last day of the Performance Vesting Period does not exceed the
limitations of Section 6.3 of the Plan and shall be adjusted upon the occurrence
of certain events as described in Section 6.2 of the Plan.
4.Time Vesting Restrictions. Subject to the terms set forth in this Award Notice
and the Plan and subject to the vesting of the Units based on Performance
Vesting as defined above in Section 3 hereof, unless vesting is accelerated in
accordance with the Plan or this Award Notice, the Units available due to
performance shall vest and settle in shares of Common Stock on the later of the
third anniversary of the Date of Grant and the date the Committee certifies
Performance Vesting, provided you are still in the employment or service of G&W
or any Subsidiary on such vesting date.
5.Special Vesting Provisions.

    (a)     Death or “Disability” or Change of Control. In the event of your
death or “Disability” or a Change of Control, as defined in Section 10 below
(collectively, a “Special


3



--------------------------------------------------------------------------------




Event”) during the Performance Vesting Period, the following special Performance
Vesting provisions apply:


(i)
If the Special Event occurs during the first fiscal year of the Performance
Vesting Period, then the number of Units earned will be Target Number of Units.



(ii)
If the Special Event occurs in the second or third fiscal year of the
Performance Vesting Period, then the number of Units earned will be determined
by calculating the simple average of the Performance Multipliers for ROIC and
CAFC in accordance with Section 3 herein, provided, however, that (x) the ROIC
will be calculated based on a single performance period starting on the
beginning of the Performance Vesting Period through the date of G&W’s most
recently completed quarterly financial results prior to the occurrence of the
Special Event; and the applicable Performance Multiplier as set forth in the
Average Performance Target ROIC Special Event Table set forth below shall be
used with interpolation (as necessary); and (y) the CAFC will be calculated as
the sum of Adjusted Free Cash Flow Before New Business and Grant Capital per
share for each completed fiscal year period during the Performance Vesting
Period, plus the Adjusted Free Cash Flow Before New Business and Grant Capital
per share through the date of G&W’s most recently completed quarterly financial
results prior to the occurrence of the Special Event for the year of the Special
Event; and the applicable Performance Multiplier as set forth in the Average
Performance Target CAFCF Special Event Table set forth below shall be used with
interpolation (as necessary). Any interpolation necessary to determine the
Performance Multipliers for each of the ROIC and CAFC (for example, to calculate
performance targets using March or September quarter results or to calculate the
performance multipliers between Payout Levels) shall be calculated prior to
taking the simple average of the Performance Multipliers for ROIC and CAFC, and
shall be subject to review by the Committee.





AVERAGE PERFORMANCE TARGET ROIC SPECIAL EVENT
 
Payout Levels
YEAR 1
YEAR 2
YEAR 3
Performance Multiplier
 
December 31, 2019


June 30, 2020
December 31, 2020


June 30, 2021
December 31, 2021
 
Maximum
[%]
[%]
[%]
[%]
[%]
250%
Between Target and Maximum
interpolated
interpolated
interpolated
interpolated
interpolated
interpolated
Target
[%]
[%]
[%]
[%]
[%]
100%
Between Threshold and Target
interpolated
interpolated
interpolated
interpolated
interpolated
interpolated
Threshold
[%]
[%]
[%]
[%]
[%]
50%



4



--------------------------------------------------------------------------------




Below Threshold
 
 
 
 
 


0%





AVERAGE PERFORMANCE TARGET CAFCF SPECIAL EVENT
 
Payout Levels
YEAR 1
YEAR 2
YEAR 3
Performance Multiplier
 
December 31, 2019


June 30, 2020
December 31, 2020


June 30, 2021
December 31, 2021
 
Maximum
[$]
[$]
[$]
[$]
[$]
250%
Between Target and Maximum
interpolated
interpolated
interpolated
interpolated
interpolated
interpolated
Target
[$]
[$]
[$]
[$]
[$]
100%
Between Threshold and Target
interpolated
interpolated
interpolated
interpolated
interpolated
interpolated
Threshold
[$]
[$]
[$]
[$]
[$]
50%
Below Threshold
 
 
 
 
 


0%



(b) The number of Units earned as calculated under Section 5(a) will be settled
in shares of Common Stock as soon as practicable following the date of the
Special Event. All other restrictions related to employment or service to G&W or
any Subsidiary applicable to the Award will lapse as of the date of the Special
Event.


(c) For the purposes of this Award, the term “Disability” means you are
permanently and totally disabled within the meaning of Section 22(e)(3) of the
Code.

6.[Intentionally Omitted]


7.    Issuance and Taxation of Shares.
(a)     Issuance of Shares. Upon satisfaction of the performance vesting and
time vesting restrictions described in Sections 3 and 4 above (and except as
otherwise set forth in Section 5), and upon further determining that compliance
with this Award Notice has occurred, including compliance with such reasonable
requirements as G&W may impose pursuant to the Plan or Section 15 of this Award
Notice, and payment of any relevant taxes, the Units that become payable to you
shall be settled in the number of shares of Common Stock equal to the number of
vested Units to which you are entitled on the earliest practicable date (as
determined by G&W, but in no event later than 2½ months following the end of the
Performance Vesting Period) thereafter. No fractional shares shall be delivered
under this Award, and so any fractional shares that may be payable shall be
rounded to the nearest whole share. The shares of Common


5



--------------------------------------------------------------------------------




Stock may be issued during your lifetime only to you, or after your death to
your designated beneficiary, or in absence of such beneficiary, to your duly
qualified personal representative.
(b)    Responsibility for Taxes. Regardless of any action G&W, its designated
agent, or your employer (the “Employer”) takes with respect to any or all income
tax, social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that G&W and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Award, including the grant or vesting of the Units, or issuance of the
shares of G&W’s Common Stock equal to the number of vested Units underlying the
Award, or the subsequent sale of shares of G&W’s Common Stock acquired pursuant
to such issuance and the receipt of any dividends on shares of G&W’s Common
Stock acquired pursuant to such issuance; and (ii) do not commit, other than in
accordance with the Plan, to structure the terms of the award or any aspect of
the Award to reduce or eliminate your liability for Tax-Related Items.
Prior to issuance of shares of G&W’s Common Stock upon the vesting of Units, you
shall pay cash or make adequate arrangements satisfactory to G&W and/or the
Employer to satisfy all withholding and payment on account of obligations of G&W
and/or the Employer. In this regard, you authorize G&W and/or the Employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation paid to you by G&W and/or the Employer.
Alternatively, or in addition, if permissible under local law, G&W, or its
designated agent, may withhold in shares of G&W’s Common Stock from the issuance
of G&W’s Common Stock upon the vesting of Units, provided that G&W, or its
designated agent, only withholds the amount of shares of G&W’s Common Stock
necessary to satisfy the minimum withholding amount. Finally, you shall pay to
G&W, its designated agent, or the Employer any amount of Tax-Related Items that
G&W or the Employer may be required to withhold as a result of your
participation in the Plan or receipt of shares of G&W’s Common Stock that cannot
be satisfied by the means previously described. G&W, or its designated agent,
may refuse to honor the issuance and refuse to deliver the shares of G&W’s
Common Stock if you fail to comply with your obligations in connection with the
Tax-Related Items as described in this section.
The payment of such withholding taxes to G&W, or its designated agent, may also
be made pursuant to any method approved or accepted by the Committee in its sole
discretion, subject to any and all limitations imposed by the Committee from
time to time (which may not be uniform).
8.     [Intentionally Omitted]
    9.    Effect of Breach of Certain Covenants.
(a)In General. If you engage in the conduct described in subsection (c) of this
Section 9, then, unless the Committee determines otherwise: (i) you immediately
forfeit, effective as of the date you engage in such conduct, your right to vest
in any portion of the Award described in this Award Notice; and (ii) you must
return to G&W any shares of G&W’s Common Stock issued pursuant to the Award upon
the vesting of Units within the six-month period


6



--------------------------------------------------------------------------------




immediately preceding the date you engage in such conduct or, at the option of
G&W, pay to G&W the net after tax Fair Market Value, as of the date you engage
in such conduct, of the shares of G&W’s Common Stock that were issued pursuant
to the Award upon the vesting of Units within such six-month period.
(b)Set-Off. By accepting the Award, you consent to a deduction from any amounts
G&W or any Subsidiary owes you from time to time (including, but not limited to,
amounts owed to you as wages or other compensation, fringe benefits, or vacation
pay), to the extent of the amount that you owe G&W under subsection (a) of this
Section 9. G&W may elect to make any set-off in whole or in part. If G&W does
not recover by means of a set-off the full amount that you owe G&W, you shall
immediately pay the unpaid balance to G&W.
(c)Conduct. You hereby agree that you will not, without the written consent of
G&W, either during your employment by or service to G&W or any Subsidiary or
thereafter, disclose to anyone or make use of any confidential information which
you acquired during your employment or service relating to any of the business
of G&W or any Subsidiary, except as such disclosure or use may be required in
connection with your work as an employee or consultant of G&W or any Subsidiary.
During your employment by or service to G&W or any Subsidiary, and for a period
of six months after the termination of such employment or service, you will not,
either as a principal, agent, consultant, employee, stockholder or otherwise,
engage in any work or other activity in direct competition with G&W or any
Subsidiary. (For purposes of this Section 9, you shall not be deemed a
stockholder of any company subject to the periodic and other reporting
requirements of the Exchange Act, if your record and beneficial ownership of any
such company amount to not more than five percent of the outstanding capital
stock of any such company.) The non-competition covenant in this Section 9
applies separately in the United States and in other countries. Your breach of
the covenant of this subsection (c) shall result in the consequences described
in this Section 9. Nothing in this Agreement shall prohibit or impede you from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law.
10.    Effect of a Change in Control.
(a)     Upon the occurrence of a “Change in Control” of G&W during the
Performance Vesting Period, the Units will become vested in accordance with
Section 5 hereof, and all remaining time and other vesting restrictions will
lapse.
(b)    A “Change in Control” shall be deemed to have occurred when:
(i)     Any “person” as defined in Section 3(a)(9) of the Exchange Act, and as
used in Section 13(d) and 14(d) thereof, including a “group” as defined in
Section 13(d) of the Exchange Act (but excluding G&W and any Subsidiary and any
employee benefit plan sponsored or maintained by G&W or any Subsidiary,
including any trustee of such plan acting as trustee, directly or indirectly,
becomes


7



--------------------------------------------------------------------------------




the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), of
securities of G&W representing more than 35% or more of the combined voting
power of G&W’s then outstanding securities (other than directly as a result of
G&W’s redemption of its securities); provided, however, that in no event shall a
Change in Control be deemed to have occurred under this Section 10(b)(i) so long
as (x) the combined voting power of shares beneficially owned by (A) G&W’s
executive officers (as defined in Rule 16a-1(f) under the Exchange Act) then in
office (the “Executive Officer Shares”), (B) Mortimer B. Fuller and/or Sue
Fuller and their lineal descendants (the “Founder Shares”), and (C) the shares
beneficially owned by any other members of a “group” that includes the Founder
Shares and/or a majority of the Executive Officer Shares, exceeds 35% of the
combined voting power of G&W’s current outstanding securities and remains the
person or group with beneficial ownership of the largest percentage of combined
voting power of G&W’s outstanding securities and (y) G&W remains subject to the
reporting requirements of the Exchange Act; or
(ii)    The consummation of any merger or other business combination of G&W, a
sale of 51% or more of G&W’s assets, liquidation or dissolution of G&W or a
combination of the foregoing transactions (the “Transactions”) other than a
Transaction immediately following which either (x) the shareholders of G&W and
any trustee or fiduciary of any G&W employee benefit plan immediately prior to
the Transaction own at least 51% of the voting power, directly or indirectly, of
(A) the surviving corporation in any such merger or business combination; (B)
the purchaser of or successor to G&W’s assets; (C) both the surviving
corporation and the purchaser in the event of any combination of Transactions;
or (D) the parent company owning 100% of such surviving corporation, purchaser
or both the surviving corporation and the purchaser, as the case may be ((A),
(B), (C) or (D)), as applicable, the “Surviving Entity” or (y) the Incumbent
Directors, as defined below, shall continue to serve as a majority of the board
of directors of the Surviving Entity without an agreement or understanding that
such Incumbent Directors will later surrender such majority; or
(iii)    Within any twelve-month period, the persons who were directors
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board or the board of directors of any successor to G&W, including any
Surviving Entity. For this purpose, any director who was not a director at the
beginning of such period shall be deemed to be an Incumbent Director if such
director was elected to the Board by, or on the recommendation of, or with the
approval of, at least two-thirds of the directors who then qualified as
Independent Directors ((so long as such director was not nominated by a person
who commenced or threatened to commence an election contest or proxy
solicitation by or on behalf of a person (other than the Board) or who has
entered into an agreement to effect a Change in Control or expressed an
intention to cause such a Change in Control)).


8



--------------------------------------------------------------------------------




11.    Book Entry Registration. Any shares of G&W’s Common Stock issued upon
settlement of the Award may be evidenced by book registration only, without the
issuance of a certificate representing the shares of G&W’s Common Stock.    
12.    Nonassignability. The Units underlying the Award and, prior to their
issuance, the shares of G&W’s Common Stock that may be issued upon the vesting
of Units may not, except as otherwise provided in the Plan, be sold, alienated,
assigned, transferred, pledged or encumbered in any way prior to the vesting of
the Units, whether by operation of law or otherwise. After vesting of the Units,
the sale or other transfer of the issued shares of G&W’s Common Stock shall be
subject to applicable laws and regulations under the Exchange Act and the
Securities Act of 1933, as amended.
13.    Rights as a Stockholder. Until the Units have vested and the underlying
shares of G&W’s Common Stock have been delivered to you, you will have no rights
as a stockholder with respect to the shares of G&W’s Common Stock to be issued
upon the vesting of the Units underlying the Award, including, but not limited
to, the right to receive such cash dividends, if any, as may be declared on such
shares from time to time or the right to vote (in person or by proxy) such
shares at any meeting of stockholders of G&W.
14.    Rights of G&W and Subsidiaries. This Award Notice does not affect the
right of G&W or any Subsidiary to take any corporate action whatsoever,
including without limitation, its right to recapitalize, reorganize or make
other changes in its capital structure or business, merge or consolidate, issue
bonds, notes, shares of G&W’s Common Stock or other securities, including
preferred stock, or options therefor, dissolve or liquidate, or sell or transfer
any part of its assets or business.
15.    Restrictions on Issuance of Shares. If at any time G&W determines that
the listing, registration or qualification of the shares of G&W’s Common Stock
underlying the Award upon any securities exchange or under any federal, state or
local law, or the approval of any governmental agency, is necessary or advisable
as a condition to the issuance of any shares of G&W’s Common Stock underlying
the Award, such issuance may not be made in whole or in part unless such
listing, registration, qualification or approval shall have been effected or
obtained free of any conditions not acceptable to G&W.
16.    Plan Controls. The Award is subject to all of the provisions of the Plan,
which is hereby incorporated by reference, and is further subject to all of the
interpretations, amendments, rules and regulations that may from time to time be
promulgated and adopted by the Committee pursuant to the Plan. In the event of
any conflict among the provisions of the Plan and this Award Notice, the
provisions of the Plan will be controlling and determinative.
17.    Amendment. Except as otherwise provided in the Plan, G&W may only alter,
amend or terminate the Award with your consent.
18.    Governing Law. The Award and this Award Notice shall be governed by and
construed in accordance with the laws of the State of New York, except as
superseded by applicable federal law.


9



--------------------------------------------------------------------------------




19.    Language. If you have received this Award Notice or any other document
related to the Plan in a language other than English, and if the translated
version bears a meaning that is different from that of the English version, the
English version will control, to the extent permitted by law.
20.    Notices. All notices and other communications to G&W, or its designated
agent, required or permitted under this Award Notice shall be written, and shall
either be delivered personally or sent by registered or certified first-call
mail, postage prepaid and return receipt requested, by facsimile or
electronically. If such notice or other communication is to G&W, then it should
be addressed to G&W’s office at 200 Meridian Centre, Suite 300, Rochester, New
York 14618, Attention: Equity Plan Administrator; Telephone: (585) 328-8601;
Facsimile: (585) 328-8622; Email: EquityPlanAdmin@gwrr.com. If such notice or
other communication is to G&W’s designated agent, then it should be addressed
and sent in accordance with established procedures. Each such notice and other
communication delivered personally shall be deemed to have been given when
received. Each such notice and other communication delivered by United States
mail shall be deemed to have been given when received, and each such notice and
other communication delivered by facsimile or electronically shall be deemed to
have been given when it is so transmitted and the appropriate answerback is
received.
21.    Data Privacy. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this document by and among, as applicable, the Employer, and G&W
and its Subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing your participation in the Plan, to the extent
permitted by law.
You understand that G&W and the Employer may hold certain personal information
about you, including, but not limited to, your name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in
G&W, details of all restricted stock or unit awards or any other entitlement to
shares of stock awarded, canceled, exercised, vested, unvested or outstanding in
your favor, for the purpose of implementing, administering and managing the Plan
(“Data”). You understand that Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
your country. You understand that you may request a list with the names and
addresses of any potential recipients of the Data by contacting your local human
resources representative. You authorize the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom you may elect to deposit any shares of stock
acquired upon issuance of G&W’s Common Stock underlying the Award, to the extent
permitted by law. You understand that Data will be held only as long as is
necessary to implement, administer and manage your participation in the Plan.
You understand that you may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without


10



--------------------------------------------------------------------------------




cost, by contacting in writing your local human resources representative. You
understand, however, that refusing or withdrawing your consent may affect your
ability to participate in the Plan. For more information on the consequences of
your refusal to consent or withdrawal of consent, you understand that you may
contact your local human resources representative.
22.    Electronic Delivery. G&W may, in its sole discretion, decide to deliver
any documents related to the Award granted under the Plan (or related to future
awards that may be granted under the Plan) by electronic means or to request
your consent to participate in the Plan by electronic means. You hereby consent
to receive such documents by electronic delivery and, if requested, hereby agree
to participate in the Plan through an on-line or electronic system established
and maintained by G&W or another third party designated by G&W.
23.    Severability. The provisions of this Award Notice are severable, and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
24.    Clawback. The Units awarded under this Agreement, and any shares of
Common Stock issued or other payments made in respect hereof, shall be subject
to any clawback policy that the Company may adopt from time to time, to the
extent any such policy is applicable to the Grantee.
       
ACKNOWLEDGEMENT
The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and G&W regarding the restricted stock units granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.
 
 
 
 
 
Dated:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Name
 
 
 
 
 
 
 
 
 
By Genesee & Wyoming Inc.
 
 
 
 
 
 
 
 
 
 
 
 
 
Mary Ellen Russell
 
 
 
 
 
 
 
 
 
Global Human Resource Officer





11

